United States Court of Appeals
                     For the First Circuit


No. 20-2031

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          ARTHUR MILES,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                   Kayatta, Selya, and Barron,
                         Circuit Judges.


     Heather Clark and Clark Law Office on brief for appellant.
     Donald E. Clark, Acting United States Attorney, and Benjamin
M. Block, Assistant United States Attorney, on brief for appellee.


                        November 17, 2021
            SELYA, Circuit Judge.   This is an appeal from the denial

of a motion to suppress evidence recovered during a traffic stop.

Defendant-appellant Arthur Miles argues that the stop flouted the

Fourth Amendment because the officer's stated reason for making

the stop was pretextual and his real reason was based on nothing

more than a hunch.      The appellant's argument runs headlong into

Supreme Court precedent holding that the Fourth Amendment calculus

depends on objective reasonableness, not subjective intent.      See

Whren v. United States, 517 U.S. 806, 812-13 (1996).    Accordingly,

we affirm the district court's denial of the appellant's motion to

suppress.

            We rehearse the relevant facts, drawing heavily on the

district court's supportable findings following the suppression

hearing.     See United States v. Simpkins, 978 F.3d 1, 4 (1st Cir.

2020).     We supplement those facts, as necessary, with uncontested

facts extracted from the record.

            On December 12, 2017, a Maine state trooper, Thomas

Pappas, was patrolling the Maine Turnpike.      See United States v.

Miles, No. 18-00144, 2019 WL 3220574, at *1 (D. Me. July 17, 2019).

At around 10:30 pm, Trooper Pappas saw a car driven by the

appellant traveling approximately thirty miles per hour in the

southbound right-hand lane.     See id.   The car moved into the left

lane and — with Trooper Pappas trailing — proceeded in that lane

for approximately two miles without passing any other vehicles.


                                 - 2 -
See id.    Trooper Pappas ran the license plate and learned that the

car was registered to a woman named Wilkerson at a street address

in Dorchester, Massachusetts.           See id.     The combination of that

name and street rang a bell:           as Trooper Pappas later testified,

he recalled participating — a few years earlier — in a drug arrest

of a man named Wilkerson on that particular street.

            While Trooper Pappas was following him, the appellant

passed a road sign reading "Keep Right Except to Pass."               See id.

Even though he did not pass any other vehicles, he nonetheless

continued driving in the left-hand lane.            See id.   Trooper Pappas

then signaled the appellant to pull over to the side of the road.

See id.     The trooper stated in a post-incident report that he

stopped the appellant for operating in the left lane without

passing.    At the hearing on the motion to suppress, he added that

he had planned to make the stop even before he saw the highway

sign.

            When    Trooper   Pappas    approached    the   stopped   car,   he

smelled marijuana and observed a bottle of champagne on the back

seat.     See id.   Upon requesting the appellant's license, Trooper

Pappas learned that it was suspended.             See id.   Following further

questioning, Trooper Pappas also learned that the appellant was in

contravention of probation conditions in Massachusetts and was on

bail in Maine.      See id. at *1-2.       Based on the appellant's bail

conditions and the totality of the circumstances surrounding the


                                   - 3 -
stop, Trooper Pappas handcuffed him and searched the car.           See id.

at *2.    The search revealed the presence of contraband.          See id.

           The     appellant's   statements,    together   with   physical

evidence recovered by Trooper Pappas, led to federal charges — an

indictment for possession of a controlled substance with the intent

to   distribute.      See   21   U.S.C.    § 841(a)(1).    The    appellant

maintained his innocence and, in due course, moved to suppress

both the statements that he had made at the scene and the physical

evidence obtained during the traffic stop.           See Miles, 2019 WL

3220574, at *3.      He argued (as relevant here) that the stop was

"improper" because it was not based upon reasonable suspicion of

a crime or traffic infraction.1      The district court found the stop

objectively reasonable and        denied    the appellant's   suppression

motion.   See id. at *3-4.

           The appellant subsequently entered a conditional guilty

plea, see Fed. R. Crim. P. 11(a)(2); see also United States v.

Adams, 971 F.3d 22, 30 (1st Cir. 2020), reserving the right to

appeal the district court's denial of his motion to suppress.          The

district court sentenced him to serve a thirty-five-month term of

immurement.      This timely appeal followed.


      1In the court below, the appellant also objected that his
statements were obtained in violation of Miranda v. Arizona, 384
U.S. 436, 444-45 (1966), and that the car he was driving was
subjected to an unreasonable search. The district court overruled
these objections, see Miles, 2019 WL 3220574, at *3-4, and the
appellant does not renew them on appeal.


                                   - 4 -
           In this venue, the appellant advances only a single

assignment of error.     He argues that the district court erred in

concluding that the trooper had reasonable suspicion to stop his

car.   We therefore train the lens of our inquiry on the stop itself

and do not discuss the interactions that followed.

           In reviewing a district court's decision on a motion to

suppress, we scrutinize findings of fact for clear error and

conclusions of law de novo.     See Simpkins, 978 F.3d at 6.    "Absent

an error of law, we will uphold a refusal to suppress evidence as

long as the refusal is supported by some reasonable view of the

record." United States v. Lee, 317 F.3d 26, 29-30 (1st Cir. 2003);

see United States v. Arthur, 764 F.3d 92, 96 (1st Cir. 2021).

           Here, however, the government submits that the appellant

has forfeited any entitlement to the traditional standard of

review.   In its estimation, appellate review should be limited to

review for plain error because the argument that the appellant

makes on appeal was not made in the court below.      See United States

v. Rivera-Morales, 961 F.3d 1, 12 (1st Cir. 2020) (holding that

forfeited claims are reviewed only for plain error).         We need not

resolve this contretemps because even if we assume, favorably to

the appellant, that the traditional standard of review applies,

his argument nonetheless fails.

           It   is   common   ground   that   the   Fourth   Amendment's

protection against unreasonable searches and seizures extends to


                                 - 5 -
traffic stops.      See Heien v. North Carolina, 574 U.S. 54, 60

(2014); United States v. Chhien, 266 F.3d 1, 5 (1st Cir. 2001).

Such a stop requires, at a bare minimum, "'reasonable suspicion'

— that is, 'a particularized and objective basis for suspecting

the particular person stopped' of breaking the law."              Heien, 574

U.S. at 60 (quoting Navarette v. California, 572 U.S. 393, 396

(2014)).    The existence vel non of reasonable suspicion "must be

determined case by case."      Chhien, 266 F.3d at 6.       Such an inquiry

"entails    broad-based      consideration     of    all    the    attendant

circumstances."     Id.

            Before us, the appellant eschews any challenge to the

district court's conclusion that the traffic stop was justified

under the Fourth Amendment by the appellant's disregard of the

"Keep Right Except to Pass" rule.2          See United States v. Rivera,

988 F.3d 579, 582 (1st Cir. 2021) (holding that left-lane violation

supported    reasonable     suspicion     to   initiate     traffic   stop).

Instead,    he   contends   that   the   trooper's   real   motivation   for




     2 In the district court, the appellant disputed the efficacy
of the signage that advised motorists to "Keep Right Except to
Pass."    The district court expressed skepticism about the
appellant's position, noting that Maine law requires drivers to
"obey a traffic-control device" — a category that includes road
signs. Miles, 2019 WL 3220574, at *3 n.3 (quoting Me. Rev. Stat.
Ann. tit. 29-A, §§ 2057, 101(84)). To cinch the matter, the court
held that the trooper's stated belief that the appellant was
required to obey the sign was objectively reasonable, even if
mistaken, and that the Fourth Amendment tolerates a "reasonable
mistake of law." Heien, 574 U.S. at 61.


                                    - 6 -
initiating the traffic stop was a "mere hunch" arising from the

trooper's knowledge that an individual having the same last name

as the registered owner of the car had previously been arrested

for drug activity on the very street where the registered owner

lived.    In support, the appellant relies on elements of the

trooper's testimony, such as his affirmation that he "intend[ed]

to stop [the appellant] even though [the appellant] hadn't reached"

the sign that instructed drivers to "Keep Right Except to Pass."

To like effect, the appellant cites the trooper's testimony that

even if the appellant "had pulled back over into the right lane,"

he (the trooper) would have stopped the car for "[t]he same thing."

           This   contention     is    untenable.      Courts   have     long

"foreclose[d] any argument that the constitutional reasonableness

of   traffic   stops   depends    on   the   actual   motivations   of   the

individual officers involved."         Whren, 517 U.S. at 813; see, e.g.,

United States v. Gates, 709 F.3d 58, 63 (1st Cir. 2013) (applying

Whren); cf. United States v. Ruidíaz, 529 F.3d 25, 29 (1st Cir.

2008) (noting that, in context of brief investigatory stops,

reasonableness "must be judged according to objective criteria; it

is not dependent on an individual officer's subjective motives").

           Whren illustrates the point.         There, officers asserted

that they pulled over a          motor vehicle      for suspected traffic

violations before observing drugs in the vehicle and arresting its

occupants.     See Whren, 517 U.S. at 808-09.         The defendants moved


                                   - 7 -
to suppress the evidence seized, challenging the legality of the

stop.         See   id.   at    809.    They    argued    that   the      purported

justification for the stop — traffic violations — "was pretextual."

Id.    The Supreme Court rejected the defendants' argument, holding

that    the    officers'       "[s]ubjective   intentions    play    no    role   in

ordinary . . . Fourth Amendment analysis."               Id. at 813.

              Whren remains good law, and the Court more recently has

reaffirmed that the appropriate test is "objective."                   Heien, 574

U.S. at 60 (quoting Navarette, 572 U.S. at 396).                    As long as a

traffic stop is warranted by objectively reasonable facts, a claim

that the officer making the stop was acting in accordance with

some hidden agenda will not ground a successful Fourth Amendment

challenge.

              Applying an objective standard, the result that we must

reach is plain.           As in Whren, the appellant was stopped for a

suspected traffic violation — a violation borne out by objective

facts.    He nonetheless invites us to suppress evidence due to the

allegedly pretextual nature of the stop.                 Whren and its progeny

require us to decline the invitation:              under Whren, an officer's

subjective motivations for making a traffic stop are ordinarily

beside the point when conducting a Fourth Amendment analysis.                     See

Whren, 517 U.S. at 813.           So it is here.

              We need go no further.            Objectively viewed, Trooper

Pappas had a reasonable basis to believe that the appellant had


                                       - 8 -
committed a traffic infraction and, thus, to perform a traffic

stop.   Under Whren and its progeny, no more was exigible.   The

district court, therefore, did not err in denying the appellant's

motion to suppress.



Affirmed.




                              - 9 -